7Maizo2gcase 6:20-cv-00027-NKM-RéeReRMOSTReT CBuRT GNIGNE CxdE Nechumaeststin. Pageid#: 105

Lynchburg General District Court

Traffic/Criminal Case Details

0@

 

Case/ Defendant Information

Lynchburg General District |
— Case GC19011022-00 aes 11/20/2019
ate :

Number :
Name : GILLESPIE, WESLEY Status : Released On
Summons
Address : FOREST, VA 24551 AKA1 :
Gender : Male Race : White

Charge Information
Charge : ABUSIVE LANGUAGE TO ANOTHER

Code 18.2-416

Section: Type:
Offense 11/16/2019 Arrest
Date : Date :
Amended Amended
Charge: Code:
Hearing Information
. Hearing
Date Time Result Type

12/09/201909:00 AM Finalized

Service/ Process

Disposition Information

Final Dismissed
Disposition :

Sentence QOMonths

Case Misdemeanor

Courtroom Plea

Locality : COMMONWEALTH
OF VA

Defense
Attorney :

AKA2 :

DOB:

Class : 3

Complainant : HARTMAN,
JASON DEAN

Amended
Case Type :

Continuance
Code

A

Sentence QQMonths 000Days OOHours

Time ?000Days Suspended
OOHours .
Probation Probation QOQYears Probation
Type: Time ‘O0OMonths Starts :
o00Days
Operator oO0Years Restriction
Licenseggmonths Effective
Suspension Date :
Time ,000Days
Operator
License
Restriction
Codes :
Fine: Costs : Fine/Costs
Due:
Fine/Costs Fine/Costs VASAP :
Paid: Paid Date :

https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=newSearch?ts=1594759460634&clientSearchCounter=3&localFipsCode=680 1/2
7Ma2o20- ase 6:20-cv-00027-NKM-RG@eReRMOSISTReT C6uRT GNIGE CXdt NeShmitaesystine Pageid#: 106

Home | Virginia's Court System | Online Services | Case Status and Information | Court Administration | Directories | Forms |

Judicial Branch Agencies | Programs

Build #: 6.1.1.4

https://eapps.courts.state.va.us/gdcourts/criminalDetail.do?formAction=newSearch?ts=1594759460634&clientSearchCounter=3&localFipsCode=680 2/2
